DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha et al. (20200326312).  
With respect to claim 1, Sinha et al. teach of a shockwave [0036] transducer [0018, 0045, 0050, 0055].  Sinha et al. teach of the use of double-faced coils of wire around an insulator with first coil face on one side of insulator and second coil face on opposite side of insulator or two similarly shaped and parallel flat coils 74a, 74b [fig. 8A, 0055, 0056] separated by an insulator or substrate 22 with the coils being in electrical communication with a current source 76 where the current source 76 deliver current pulses to the coils so as to produce pulses of pulling forces that pulls coils towards each other or where the coils are connected electrically in a manner that the magnetic fields produced by the coils are in the same direction and produce uniform magnetic field perpendicular to the substrate or insulator [0055, claim 17].  
With respect to claims 2 and 3, Sinha et al. teach of an acoustically conductive interface or electrical conductors or electrodes 56a, 56b [0040] adjacent or deposited or attached to one or both of the coil faces and through which the force produces an acoustic wave.  
With respect to claim 5, Sinha et al. teach of each of the coil faces to comprise generally parallel coil segments or two similarly shaped and parallel flat coils 74a, 74b [fig. 8A, 0055, 0056].
With respect to claim 6, Sinha et al. teach of the coil/substrate configuration to include two or more serially-connected sub-coils or electrodes 56a, 56b such as the linear IDT or the circular IDT (fib. 5c, 0040, 0047, 0066]. 
With respect to claim 7, Sinha et al. teach of a magnet configured to produce a magnetic field generally perpendicular to coil segments of each coil face or where the flat coils produce a uniform magnetic field perpendicular to the substrate surface [0055].  
With respect to claims 8 and 11, Sinha et al. teach of the insulator or substrate 22 to be generally planar (fig. 8, #22).  
With respect to claim 10, Sinha et al teach of use of lens 38 to focus the light [0032].
With respect to claim 12, Sinha et al. teach of the insulator or substrate 24 to comprise insulation of wire or electrodes [fig. 5, 0040].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Shaviv (20100056963).  Sinha et al. teach of the current flowing in the same direction in both coils but do not teach of the current in the first coil flowing in an opposite direction to current in the second coil face.  With respect to claim 9, Sinha et al. teach of the two coils to be disposed on or in vicinity of each of the first surface and second surface of the substrate [0006] or the where the coils are disposed on opposite sides of the substrate[0017, 0067] and therefore not restricted to a single plane and therefore a non-planar configuration as well but do not explicitly teach of non-planar coil faces.   In a similar field of endeavor Shaviv teaches of a device for administering shock waves [0023] through a device that includes coils 304A/304B with magnets 306A/306B attached to housing 252 with magnet disposed adjacent to and facing the plate 272B where the coils may be planar or non-planar where the coils are wound from thin insulated electrically conducting wires [0176].  Shaviv further teaches to current passing in the coils 304A/304B, a magnetic field generated in the coils having a polarity depending on the current direction and the coil geometry and windings direction and a force generated pushing the coils towards or away from the permanent magnets 306A/306B where the direction of the force may depend on the polarity of the magnetic field of the magnets and on the direction of the current flow in the coils [0177].  Therefore, Shaviv teaches of the current flow in the different directions with respect to the coil faces.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Shaviv to modify Sinha et al. to ensure effective periodic vibration and oscillation of the movable member [Shaviv, [0026]].  
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Shaviv.  
With respect to claims 13 and 14, Sinha et al. teach of a shockwave [0036] transducer [0018, 0045, 0050, 0055] and method of producing rarefaction shockwaves [0063].  Sinha et al. teach of the use of two similarly shaped and parallel flat coils 74a, 74b [fig. 8A, 0055, 0056] separated by an insulator or substrate 22 with the coils being in electrical communication with a current source 76 where the current source 76 deliver current pulses to the coils so as to produce pulses of pulling forces that pulls coils towards each other or where the coils are connected electrically in a manner that the magnetic fields produced by the coils are in the same direction and produce uniform magnetic field perpendicular to the substrate or insulator [0055, claim 17].  Under broadest reasonable interpretation, Sinha et al. teach of the two parallel flat coils separated by insulator where the coils are in electric communication with current source and current source delivers pulses to pulling forces that pulls the coils toward each other where the magnetic fields produced by both are in the same direction and produce uniform magnetic field.  
Sinha et al. teach of two parallel flat coils separated by insulator where the coils are in electric communication with current source and current source delivers pulses to pulling forces that pulls the coils toward each other where the magnetic fields produced by both are in the same direction and produce uniform magnetic field.  Sinha et al however do not explicitly teach of the polarity of the pulses.  In a similar field of endeavor Shaviv teaches of a device and method for administering shock waves [0023] through a device that includes coils 304A/304B with magnets 306A/306B attached to housing 252 with magnet disposed adjacent to and facing the plate 272B where the coils may be planar or non-planar where the coils are wound from thin insulated electrically conducting wires [0176].  Shaviv further teaches to current passing in the coils 304A/304B, a magnetic field generated in the coils having a polarity depending on the current direction and the coil geometry and windings direction and a force generated pushing the coils towards or away from the permanent magnets 306A/306B where the direction of the force may depend on the polarity of the magnetic field of the magnets and on the direction of the current flow in the coils [0177].  Therefore, Shaviv teaches of the coils having a polarity depending on the current direction and the coil geometry and windings direction and a force generated pushing the coils away or toward the magnets and thus the teaches of pulses of same polarity to pull the coils towards each other.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Shaviv to modify Sinha et al. to ensure effective periodic vibration and oscillation of the movable member [Shaviv, [0026]].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793